Citation Nr: 9905742	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-10 924	)	DATE
	)
	)            

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and an associate


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
December 1956.  He also served for two years and nine months 
prior to August 1948.  He died in February 1995, and the 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 decision by the RO which, 
among other things, denied a claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151.  Although the RO also 
denied service connection for the cause of the veteran's 
death by that same decision, and this issue was included in 
an April 1996 statement of the case (SOC), the appellant 
subsequently indicated, by a written communication, dated in 
June 1996, that she wished to withdraw that issue from 
further consideration.  38 C.F.R. § 20.204.  Consequently, 
the Board will limit its consideration of the present appeal 
to the issue of the appellant's entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, as set forth on the preceding page 
of this preliminary order.


REMAND

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their applications are 
incomplete.  The United States Court of Veterans Appeals 
(Court) has held that this duty includes a duty to notify 
claimants of the need to provide evidence relating to medical 
causation where the claimant has made statements indicating 
the existence of such evidence that would, if true, make the 
claim plausible.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (reaffirming the principles set forth in Robinette).

In the present case, the appellant contends that the veteran 
died, or that his death was hastened, as a result of acts 
committed or omitted by his VA care providers.  During a 
hearing held at the RO in June 1996, the appellant testified, 
in essence, that she had been told by certain physicians that 
the veteran's life could have been saved if his VA care 
providers had acted more promptly.  Because a medical opinion 
of that sort, if submitted into evidence, could make 
"complete" her application for DIC benefits under 38 U.S.C. 
§ 1151, her testimony regarding the existence of such an 
opinion triggers VA's duty to notify pursuant to 38 U.S.C.A. 
§ 5103(a) and Robinette v. Brown.  Because she has not yet 
been provided with the required notice, a remand is required.

In addition, it does not appear that all of the VA treatment 
records pertinent to the pending appeal have been obtained 
for review.  In a January 1997 statement of record prepared 
by a VA physician, reference is made to VA records 
documenting numerous events involving the veteran's treatment 
between June 2, 1992, and May 18, 1993.  The Board is unable 
to locate many of the cited records in the file.  Because VA 
adjudicators are deemed to have constructive notice of such 
records,  see Bell v. Derwinski, 2 Vet. App. 611 (1992), and 
VAOPGCPREC 12-95 (1995), the RO, on remand, should make an 
effort to obtain copies of the missing records so that they 
can be given full consideration in the adjudicatory process.  
38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the appellant 
and advise her that, in order to make 
her claim for DIC benefits under 
38 U.S.C.A. § 1151 well grounded, she 
needs to obtain and submit competent 
medical evidence demonstrating that the 
claim is plausible.  She should be 
advised that the submission of an 
opinion from a physician, or other 
qualified health care provider, 
indicating that the veteran's death was 
due to, or hastened by, VA 
hospitalization, medical or surgical 
treatment, or a the pursuit of a VA 
vocational rehabilitation program, is 
the type of evidence needed to satisfy 
this requirement.  She should be given a 
reasonable opportunity to respond to the 
RO's communication.

	2.  The RO should make an effort to 
obtain copies of VA records 
corresponding to the treatment events 
described in the January 1997 written 
statement, and any other pertinent 
records of VA treatment that have not 
yet been obtained for review.  The RO 
should document its efforts to 
supplement the record, and any 
additional materials obtained should be 
associated with the claims folder.

	3.  After completing the actions 
outlined above, the RO should take 
adjudicatory action on the appellant's 
claim, to include a determination on the 
question of whether the claim is well 
grounded.  If the RO concludes that the 
claim is well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.

If the benefit sought is denied, a supplemental SOC (SSOC) 
should be issued.  After the appellant and her representative 
have been given an opportunity to respond to the SSOC, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the appellant 
until she receives further notice.  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
